DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment in which the opening is disposed on a bottom surface part (and not on the top surface part) as claimed in Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
s objected to because of the following informalities:  

Regarding Claim 1
Lines 12-13 recite the language “the one surface of said tank body”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the at least one surface of said tank body—
Line 17 recites the language “the one surface of the tank body”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the at least one surface of said tank body—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1
an opening that is disposed on at least one surface of a top surface part and a bottom surface part of said tank body” (emphasis added). Therefore, according to the claim language “an opening” can be present on “a top surface part” and “a bottom surface part” of the tank body. It is unclear how a single opening can be present on a top surface and a bottom surface. 
Lines 12-13 recite the limitation “a closing member that is disposed on the one surface of said tank body to close said opening” (emphasis added). As recited above, according to the claim language “an opening” can be present on a top surface part and a bottom surface part. Therefore, it is unclear which surface (the top or bottom surface part) the single “closing member” is disposed on to close the “opening”. 
Lines 16-17 recite the limitation “a base end mounted on the one surface of the tank body by using the closing member”. As recited above, according to the claim language “an opening” can be present on a top surface part and a bottom surface part. Therefore, it is unclear which surface (the top or bottom surface part) is “the one surface” that the base end is mounted to by the closing member. 

Regarding Claim 2
Lines 3-4 recite the limitation “said opening disposed in said top surface part of said tank body”. There is insufficient antecedent basis for this limitation in the claim, as claim 1 simply requires that “an opening that is disposed on at least one surface of a top surface part and a bottom surface part”. Therefore, claim 1 does not require that opening be disposed on the top surface, but instead the opening could be on the bottom surface part. 
Lines 6-7 recite the limitation “a flange part extending in a radial outside on said base end” (emphasis added). It is unclear what is meant from this claim language. 

Regarding Claim 3

Lines 7-8 recite the limitation “a flange part extending in a radial outside on said base end” (emphasis added). It is unclear what is meant from this claim language. 

Regarding Claim 3
Lines 3-4 recite the limitation “said opening disposed in said bottom surface part of said tank body”. There is insufficient antecedent basis for this limitation in the claim, as claim 1 simply requires that “an opening that is disposed on at least one surface of a top surface part and a bottom surface part”. Therefore, claim 1 does not require that opening be disposed on the bottom surface, but instead the opening could be on the top surface part. 

Regarding Claim 7
Lines 3-4 recite the limitation “another surface of said tank body is provided with a fitting part” (emphasis added). However, as claim 1 previously disclosed “a top surface part and a bottom surface part”, it is unclear from the claim limitation whether the “another surface of the tank body” is one of the top or bottom surface parts, or if the “another surface” is a surface different from the top or bottom surface parts. For examination purposes, the claim limitation (another surface of the tank body) has been interpreted as the bottom surface part with the opening provided in the top surface part. 
Line 4 recites the limitation “a tip end of said filter is fitted” (emphasis added). However, claim 1 previously discloses “a tip end side of the filter”. Therefore it is unclear whether the “tip end of said 

Regarding Claims 4-6 and 8
Claims 4-6 and 8 are rejected insofar as they are dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cassidy et al., US 2015/0196862.

Regarding Claim 1
Cassidy discloses a urea water tank (128) for a construction machine (Cassidy, [0019]) comprising: a tank body (200) for reserving urea water that is supplied to an exhaust gas post-treatment device for purifying an exhaust gas of an engine mounted on a vehicle body (Cassidy, [0020]-[0022]); and a sensor unit (220, 221) that is disposed to be inserted in said tank body (200) and includes a sensor 

Regarding Claim 2
Cassidy discloses the system as rejected in Claim 1 above. Cassidy further discloses that the opening (222) disposed in the top surface part of the tank body (200) is a unit insertion opening (222) for inserting said sensor unit (220, 221), said sensor unit (220, 221) is mounted to said closing member (263) (Cassidy, Figures 2-4), said filter (240) includes a flange part (268) extending radially on the base end of the filter (240) (Cassidy, [0035], Figure 9), the filter (240) is inserted in the tank body (200) through the unit insertion opening from a tip end-side (Cassidy, Figures 2-4), and the flange part (268) of the filter (240) is mounted to be tightly held between the closing member (263) and the top surface part of the tank body (240) by the closing member (263) for closing the unit insertion opening (Cassidy, [0035], Figures 2-4 and 9). 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

9.	Claim 1, 4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Cesare, EP 2706208 B1, in view of Cassidy et al., US 2015/0196862. 

Regarding Claim 1
De Cesare discloses a urea water tank for a construction machine comprising: a tank body (10) for reserving urea water that is supplied to an exhaust gas post-treatment device for purifying an exhaust gas of an engine mounted on a vehicle body (De Cesare, [0001]); characterized in that: the urea water tank for the construction machine including: an opening (17) that is disposed on a bottom surface part of the tank body (10) and opens more largely than an external dimension of a filter/heating unit (18, 19) (De Cesare, Figure 2); a closing member (22) that is disposed on the bottom surface part of the tank body (10) to close the opening (17) (De Cesare, Figure 2); and a filter (19) which is formed as a tubular body to surround a heating element (18) and pump (11) (De Cesare, [0023], Figure 2), and inserted in the opening (17) of the tank body (10) from a tip end side of the filter (19), and having a base end mounted on the bottom surface part of the tank body (10) by using the closing member (22) (De Cesare, Figure 2). 
However, De Cesare does not disclose a sensor unit that includes a sensor to detect a state of the urea water, wherein the filter surrounds the sensor unit. 
Cassidy discloses a urea tank system in which a sensor unit (220, 221) is surrounded by a heating element (212) which is further surrounded by a cylindrical filter (240) (Cassidy, Figures 3 and 4). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify De Cesare to include a sensor unit that includes a sensor to detect a state of the urea water and wherein the filter surrounds the sensor unit as is taught by Cassidy 

Regarding Claim 4
De Cesare and Cassidy teach the system as rejected in CLiam1 above. De Cesare further discloses that the opening (17) disposed in the bottom surface part of the tank body (10) is a filter insertion opening (17) for inserting the filter (19) in a position of facing the sensor unit [the sensor unit is positioned circumferentially within the cylindrical filter as is disclosed by Cassidy] in an upper-lower direction, the filter (19) includes a base end disposed integrally with the closing member (22) for closing the filter insertion opening (17), and the filter (19) is inserted in the tank body (10) through the filter insertion opening (17) from a tip end side (De Cesare, Figure 2). 

Regarding Claim 7
De Cesare and Cassidy disclose the system as rejected in Claim 1 above. De Cesare further discloses that the bottom surface of the tank body (10) is provided with a fitting part (F, annotated Figure 2 of De Cesare below) in which a tip end of the filter (19) is fitted (De Cesare, annotated Figure 2 below). 

    PNG
    media_image1.png
    431
    561
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 2 of De Cesare

Regarding Claim 8
De Cesare and Cassidy teach the system as rejected in Claims 1 and 7 above. De Cesare further discloses a resilient member (24) disposed between the tip end of the filter (19) and the fitting part (F, annotated Figure 2 of De Cesare above) to resiliently hold the tip end of the filter (19) (De Cesare, [0031], annotated Figure 2 above). 

10.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy et al., US 2015/0196862, in view of Suzuki, US 2008/0256937.

Regarding Claim 3

However, Cassidy does not disclose that the opening is disposed in the bottom surface part of the tank body for inserting the filter in a position of facing the sensor unit in an upper-lower direction, and wherein the flange part of the filter is mounted to be held between the closing member and the bottom surface part of the tank body by the closing member for closing the filter insertion opening. 
Suzuki teaches a fluid heating device that includes a heating part disposed in a fluid (urea) stored in a container (Suzuki, Abstract). Suzuki teaches one embodiment (first embodiment) in which the heating part (110) is disposed at a top portion of the tank (100), and an additional embodiment (third embodiment) in which the heating part (110b) is disposed at a bottom portion of the tank (100b) (Suzuki, [0056], Figures 1 and 7). Therefore, the heating part (110b) of the additional embodiment is inserted into the tank (100b) via the bottom portion and fixed to the bottom portion (Suzuki, [0056], Figure 7). Suzuki further teaches that positioning the heating part at the bottom portion of the tank has similar effects with those of the embodiments that position the heating part at the top portion of the tank (Suzuki, [0056]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cassidy such that the opening is disposed in the bottom surface part of the tank body for inserting the heating element/filter in a position of facing the sensor unit in an upper-lower direction, as Suzuki teaches that it is well known in the art to insert a heating element into a urea storage tank through an opening in a bottom portion of the urea storage tank as it is obvious to relocate the position of the heating element since the relocation achieves anticipated/predictable effects. 
. 

11.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy et al., US 2015/0196862, in view of De Cesare, EP 2706208 B1.

Regarding Claim 5
Cassidy discloses the system as rejected in Claims 1 and 2 above. Cassidy further discloses a drain plug (206) positioned within the urea tank (128, 200) to discharge urea water (Cassidy, Figure 2). However, Cassidy does not disclose that the bottom surface part of the tank body is provided with a drain plug positioned inside of the filter to discharge the urea water. 
De Cesare teaches a urea water feeding device for an exhaust gas system in which a bottom surface part of the tank body (10) includes a drain plug (26) positioned inside of the filter (19) to discharge the urea water (De Cesare, [0033], Figure 2). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cassidy such that the bottom surface part of the tank body includes a drain plug positioned inside of the filter as is taught by De Cesare as well known in the art in order to provide a means to completely or partially empty the tank when maintenance is required (De Cesare, Claim 1). 

12.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy et al., US 2015/0196862, in view of Suzuki, US 2008/0256937, and further in view of De Cesare, EP 2706208 B1.

Regarding Claim 6
Cassidy and Suzuki teach the system as rejected in Claims 1 and 3 above. Cassidy further discloses a drain plug (206) positioned within the urea tank (128, 200) to discharge urea water (Cassidy, Figure 2). However, Cassidy and Suzuki do not disclose that the closing member disposed in the bottom surface part of the tank body includes a drain plug positioned inside of the filter to discharge the urea water. 
De Cesare teaches a urea water feeding device for an exhaust gas system in which a closing member (22) disposed in the bottom surface part of the tank body (10) includes a drain plug (26) positioned inside of the filter (19) to discharge the urea water (De Cesare, [0033], Figure 2). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cassidy/Suzuki such that the closing member disposed in the bottom surface part of the tank body includes a drain plug positioned inside of the filter as is taught by De Cesare as well known in the art in order to provide a means to completely or partially empty the tank when maintenance is required (De Cesare, Claim 1). 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Herold et al. (US 2017/0189837) – Filter system
- Bruck (US 2017/0159527) – Tank for motor vehicle

- Perruchot et al. (US 2011/0147485) – Heating screen and injection device

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746